Title: John Fletcher to Thomas Jefferson, 11 February 1811
From: Fletcher, John
To: Jefferson, Thomas


          
            
              Honoured Sir
              Warren Feb 11th 1811
            
             Pardon me if I frank frankly confess, that I may not have duly appretiated the consequences of this letter when you are informed that I am prompted to present this petition to you by something for which I cannot accoumpt.
            My motive I own is selfish and that mere necessity is the cause of my imploring your fostering hand,
            It is not my talent to address as if ability and learning dictated my pen not desire, but rather as having the feelings of man to one who knows what they be.—Therefore, please to excuse me altho simplicity is discovered in every line. Then let me state, that I am at the age of 20 that at the age of eighten by being very importunate I obtained the blessing of my friends, and amediately sought for an edication without any other gratuity than being ambitios, studious, and persevereing.  yet by receiveing some pecuniary reward for schoolkeeping I have been enabled to study with some degree of propriety the Greek and Latin languges, with other classics needless here to mention.—and my object is to persue my Studies, but being destitute of property, and my friends not being able to assist me, I am necesitated, to be employed t a share of the season to obtain wherewith, I may study the rest; this retards my progress, and is very disagreable to my feelings,
            If it was possible that I could attend to my studies as I wish and as I could had I a little assistance, I could graduate at the New England Colleges in three years.—but now the question arises who is to give me this assistance? Let it be who it will, I will pledge my honour and enter into bonds that such person shall be rewarded (provided Deity shall grant my life) but who is this person, who considering these circumstances which I have stated, will show so much benevolence?—Give me lieve Honoured Sir, to state still further that I am prevailed upon by a certain impression to make these statements to you, and considering that property is of no use but do good with mankind and many Phylosophical reasons which might be advanced, I am hopefull that you will be ple pleased to remember me, and (altho I have no claim) I hope you may make some proposals, such as your wisdom may direct.
            I am Sir, hoping that I may consider you as a Father and a benevolent benefactor, I am Sir with great respect your most obdient
            
              John
              Fletcher
          
          
            P.S. Honoured Sir if your Judgement should tell you to not pay any attention to the above I hope you may not scrupe to answer me, but if you should be pleased to hearken and consider me as an object of your compassion pleas to direct your letter to at Randolph Vermont I am &.C.
            
              
 J Fletcher
            
          
          
            Note If you should take compassion on me I feel willing to throw myself entirely into your hands and at your direction to remain in New England or go to Virginia please not to forget me
            
              Warren Vermont Feb: 11. 1811
            
          
        